DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on May 31, 2021 has been entered.  Applicant has:  amended claims 1, 4, 8, 10, 14 and 18.  Claims 1-20 remain pending, have been examined and currently stand rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	Claim 10 recites, in part, “wherein the identification device is an electronic device, and wherein the unique identifier of the electronic device is a universal unique identifier (UUID) that is extracted by the unique identifier reader from system memory of the electronic device, wherein the UUID identified that electronic device.”  The portion of this limitation that recites “that is extracted by the unique identifier reader from system memory of the electronic device” is unclear because it is unknown if this portion of the limitation is refining the manner in which the unique identifier is read (i.e. claim 10 refines 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that claims 1-7 and 10 are directed to the statutory category of a process, claims 8-9 and 11-13 are directed to the statutory category of a manufacture, and claims 14-20 are directed to the statutory category of a machine, where the manufacture and machine include the 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 is selected as being representative of the independent claims in the instant application.  Claim 1 recites:
reading, by a unique identifier reader, a unique identifier of an identification device, wherein the identification device contains an identification of an entity;
sending, to a blockchain system, the identifier of the identification device and a set of profile details about an entity, wherein the blockchain system generates a blockchain from the identifier of the identification device and the set of profile details about the entity;
generating a barcode from a hash of the blockchain;
transmitting the barcode to an entity device;
receiving a new barcode and a request from an entity verification device to validate the new barcode;
comparing information in the new barcode that is received from the entity verification device to information in the blockchain that was received from the blockchain system; and
in response to the information in the new barcode that is received from the entity verification device matching information in the blockchain that was received from the blockchain system, transmitting entity authorization instructions to the entity verification device..
	The claimed concept recites a process of storing and validating information associated with an entity (i.e. a user).  This concept is consistent with Applicant’s disclosure which indicates that one purpose of the present invention is to prevent unauthorized person from entering a country, a restricted area, etc. through using invalid personal identification documents (IDs).  Specification [0039].  This Electric Power Group); and tailoring content based on information about the user (Int. Vent. V. Cap One Bank ‘382 patent).  These concepts relate to applying some type of algorithm analysis to collected data to produce a result that drives a decision (e.g., what content to present).  The concept described in claim 1 is not meaningfully different from the concepts above because it too requires gathering or collecting data (e.g., data associated with an entity/person), analyzing the data (e.g., to determine whether information matches), and then providing results (e.g., entity authorization results) based on the analysis.  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., at least one processor, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will See MPEP 2103 C and 2111.04.  Beyond this intended use phrase, claim 1 only recites one additional element, a unique identifier reader.  The unique identifier reader is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception, or a portion thereof, using what appears to be a generic computer component.  There is no indication in the claim(s) that this computing component in combination with the abstract idea leads to an improvement of the computing device, or another technology, or to a technical field.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Independent claim 8 fails to recite any additional elements.  Independent claim 14 recites the additional elements of:  one or more processors, one or more computer readable memories, and one or more computer readable storage mediums, and program instructions stored on at least one of the one or more computer readable storage mediums.  As with claim 1, here all of the computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component and/or device.  See MPEP 2106.05(f).  The claims’ use of one or more processors and one or more computer Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, No. 2015-1763, 2016 WL 3514158, at *6-7 (Fed. Cir. June 27, 2016).  Additionally, Examiner finds no indication in the Specification, that the operations recited in the independent claims require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component (e.g., a unique identifier reader, one or more processors, one or more computer readable memories, etc.) to implement the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component and/or system.  Mere instructions to apply an exception using a generic computer component and/or system cannot provide an inventive concept.  
	Dependent claims 2-3, 9, and 15-17 further recite that the set of profile details includes non-biometric information about the entity (claims 2, 9, and 15), biometric information about the entity (claims 3 and 16), and an identification of the entity device (claims 17). These limitations merely elaborate on the abstract idea identified in the independent claims without adding any significant or meaningful additional elements. As discussed by the Federal Circuit in Electric Power Group, the source or content of data does not by itself differentiate an abstract idea from an ordinary mental process. 	Dependent claims 4, 10 and 18 refine the abstract idea by describing the type/form of the unique identifier and the type of identification device containing the unique identifier, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claims 5 and 11 further refine the abstract idea by describing the particular purpose of the transmitted instructions (e.g., transmit instructions to unlock a device).  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claim 6 further recites the blockchain system is an identity document manager.  This limitation merely provides non-functional descriptive material describing the particular title and/or purpose of the blockchain system, however, the fact that the blockchain system has a particular title and/or purpose fails to affect how any of the positively recited steps are performed.  Accordingly, this 
Regarding Dependent claims 7, 12 and 19, the limitations found in claims 7, 12 and 19 fall within the confines of the abstract idea because these limitations merely refine the process of validating information associated with entity by indicating that the information received and compared includes biometric data about the person/entity or a new barcode received from the entity verification device.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claims 13 and 20 further recite the program instructions are provided as a service in a cloud environment.  This limitation merely provides non-functional descriptive material describing the particular source/location of the program instructions, however, the fact that the program instructions are from a particular source/location (e.g., a cloud environment) fails to affect how any of the positively recited steps are performed.  For example, there is no indication that the computer/processor/system retrieves the appropriate program instructions from the cloud environment.  Accordingly, this claims fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4, 6, 8-9, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney (WO 2017/136879 A1) in view of Ryner et al. (US 2019/0050921 A1) (“Ryner”).
Regarding Claims 1, 8 and 14:  Moloney – which like the present invention is directed to document information authenticity verification—discloses (in italics):
(claim 1) A method comprising:
(claim 8) A computer program product for managing an identification document, wherein the computer program product comprises a non-transitory computer readable storage device having program instructions embodied therewith, the program instructions readable and executable by a computer to perform a method comprising:
(claim 14) A computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable storage mediums, and program instructions stored on at least one of the one or more computer readable storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories to perform a method comprising:
[Thus, one embodiment of each of the methods described herein is in the form of a computer-readable carrier medium carrying a set of instructions, e.g., a computer program that are for execution on one or more processors. Thus, as will be appreciated by those skilled in the art, embodiments of the present invention may be embodied as a method, an apparatus such as a special purpose apparatus, an apparatus such as a data processing system, or a computer-readable carrier medium. The computer-readable carrier medium carries computer readable code including a set of instructions that when executed on one or more processors cause a processor or processors to implement a method. Accordingly, aspects of the present invention may take the form of a method, an entirely hardware embodiment, an entirely software embodiment or an embodiment combining software and hardware aspects. Furthermore, the present invention may take the form of carrier medium (e.g., a computer 
(claims 1, 8, and 14) [obtaining] a unique identifier of an identification device, wherein the identification device contains an identification of an entity (See at least Moloney [0110-0111]; [0115-0116]; [0125]; [0128]; Fig. 2 steps 40-41.  Where a unique identifier (i.e. document ID, e.g., a globally unique ID (GUID)) of an identification device (i.e. document) is obtained, wherein the identification device (i.e. document) contains an identification of an entity (e.g., name of the passenger, passport number, etc.).);
(claims 1, 8, and 14) sending, to a blockchain system, the identifier of the identification device and a set of profile details about an entity, wherein the blockchain system generates a blockchain from the identifier of the identification device and the set of profile details about the entity (See at least Moloney [0026]; [0128]; [0133-0137]; Fig. 2 steps 39-43.  Where the identifier of the identification device (i.e. document ID of the document) and a set of profile details about an entity (i.e. meta data from the document, e.g., passenger name, passport number) are sent to a blockchain system (i.e. system), wherein the blockchain system generates a blockchain (i.e. blockchain transaction) from the identifier of the identification device and the set of profile details about the entity (i.e. indicated by the fact that the transaction has the hash of the document ID and the document meta data).);
 (claims 1, 8, and 14) generating a barcode from a hash of the blockchain (See at least Moloney [0026-0027]; [0137]; [0141]; Fig. 2 step 44.  Where a barcode (i.e. computer readable data, e.g., a 2D barcode) is generated (i.e. encoded) from a hash (i.e. meta data hash) of the blockchain (i.e. of the blockchain transaction).);
(claims 1, 8, and 14) transmitting the barcode to an entity device (See at least Moloney [0143-0145] “In one embodiment alluded to above, the computer readable data 27 may take the form of a 2D barcode comprising one or more of the document hash, document ID and document metadata. In a preferred embodiment, the computer readable data 27 is visible to allow for printing, scanning and photocopying of the document. For example, the document may be modified to visibly display the computer readable data 27 such as wherein, for example, a PDF document is modified to include an image of the 2D barcode at the bottom right-hand side of the document. In this way, when subsequently verifying the electronic document, or a printout thereof, the user may utilise the camera device of the smart phone 25 to capture an image of the 2D barcode to verify the contents or the metadata of the document.”; [0147]; “a PDF document may be updated such that the PDF document metadata comprises the computer readable data 27 (which, as alluded to above, may include one or more of the document metadata, document ID and a document hash”; [0225] “as can been seen, the client terminal 25 comprises a software application 9 configured for implementing the features and functionality described herein. As alluded to above, in embodiment, the client terminal 25 is a mobile communication device, such as a smart phone device or the like. Here, the client terminal 25 may comprise a reader 8, which, in embodiments may take the form of the mobile phone camera.”; [0228] “As such, in order to verify the authenticity of the document, the client terminal user, using the reader 8, will scan the 2-D barcode computer readable data provided on the document. Having received the computer readable data from the document 2 at least one of the client terminal 25 and the document information verification server 19 is configured for identifying at least one of the metadata 3 and the hash 4.”);
(claims 1, 8, and 14) receiving a new barcode and a request from an entity verification device to validate the new barcode (See at least Moloney [0151-0154] “The method 36 starts at step 47 wherein the document obtained. For example, a physical is document may be obtained in hand or alternatively, an electronic document may be retrieved from a file system, downloaded from a URL or the like. At step 48 the computer readable data associated with the document is scanned or read. For a physical document comprising the computer readable data 27 in the form of a 2D barcode, the barcode may be read utilising the reader 8 of the client terminal 25.” Fig. 3.  Where a new barcode (i.e. a barcode on a document needing verification) and a request (i.e. a document authenticity verification request) is received from an entity verification device (i.e. client terminal) to validate the new barcode (i.e. verifying the authenticity of a document utilising the computer readable data).);
(claims 1, 8, and 14) comparing information in the new barcode that is received from the entity verification device to information in the blockchain that was received from the blockchain system (See at least Moloney [0158] “At step 50, where the system 1 utilises a blockchain, the blockchain may be inspected for blocks containing transactions containing the hash and, in embodiments, the associated document ID.”; [0232] “document information verification server configured to compare the hash 19 received from the client terminal 25 (or calculated from the metadata 3 read by the client terminal 25) against the hash value stored within the blockchain 26.”; Fig. 3); and
(claims 1, 8, and 14) in response to the information in the new barcode that is received from the entity verification device matching information in the blockchain that was received from the blockchain system, transmitting entity authorization instructions to the entity verification device (See at least Moloney [0159] “Should a matching transaction be found within the blockchain, at step 51, a verification may be displayed to the user indicating that the document is authentic.”; [0233] “If a match found, the document information verification server 19 is able to send a verification result back to the client terminal 25 verifying that the document information is authentic.”; Fig. 3 steps 50-51).
 reading, by a unique identifier reader, a unique identifier of an identification device (See at least Ryner [0038]; [0044-0045].  Where a unique identifier (i.e. data from the identification instrument that identifies the user) of an identification device (i.e. identification instrument) is read by a unique identifier reader (i.e. ID reader).).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method of obtaining an identifier from a document, to include the teachings of Ryner, in order to authenticate the user's age and identity, and/or to store validated age information on the blockchain (Ryner [0033-0034]).

Regarding Claims 2, 9 and 15:  The combination of Moloney and Ryner teaches all the limitations of claims 1, 8 and 14.  Moloney further discloses (in italics):
wherein the set of profile details comprises non-biometric information about the entity. [For further example, for a boarding pass, the metadata may represent the name of the passenger, the flight number, the boarding gate, the passport number the destination and the like. (Moloney 116)]

Regarding Claims 4 and 18:  The combination of Moloney and Ryner teaches all the limitations of claim 1.  Ryner further teaches (in italics):
	wherein the identification device is a paper identification device, and wherein the unique identifier of the paper identification device is a radio frequency identification (RFID) tag that is embedded in a paper identification device (See at least Ryner [0038]; [0044-0045].  Where the identification device (i.e. identification instrument) is a paper identification device (e.g., a passport), and wherein the unique identifier of the paper identification device is a radio frequency identification (RFID) tag (i.e. RFID chip) that is embedded in a paper identification device (i.e. RFID embedded chip).).
Examiner Note:  The phrase “wherein the identification device is a paper identification device, and wherein the unique identifier of the paper identification device is a radio frequency identification (RFID) tag that is embedded in a paper identification device” is non-functional descriptive material as it only describes, at least in part, the form of the identification device and the type/format of the unique identifier, however, neither the form of the identification device nor the type/format of the unique identifier affect how any of the positively recited steps are performed.  For example, there is no indication in the claim, or the disclosure, that the unique identifier is read differently simply because the identification device is a paper identification device and/or because the unique identifier is of a particular type/format (e.g., an RFID).  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 6:  The combination of Moloney and Ryner teaches all the limitations of claim 1.  Moloney further discloses (in italics):
the blockchain system is an identity document manager. [transactions within the Bitcoin blockchain may be uniquely associated with the respective document issuer server 16 or document verification server 19. (Moloney 213); There will now be described the exemplary use of the system for the verification of boarding passes. Specifically, problems exist with existing boarding pass systems in that the data printed thereon may be tampered with. Additionally, database entries may be modified to 
Examiner Note:  The phrase “wherein the blockchain system is an identity document manager” is non-functional descriptive material describing the particular title and/or purpose of the blockchain system, however, the fact that the blockchain system has a particular title and/or purpose fails to affect how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Claims 3, 5, 7, 11, 13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Ryner, as applied above, and further in view of Storr (WO 2014/165940 A1).
Regarding Claims 3 and 16:  The combination of Moloney and Ryner teaches all the limitations of claim 1 and 14. However, Moloney does not expressly teach the set of profile details comprises biometric information about the entity.
italics):  wherein the set of profile details comprises biometric information about the entity. [it will be understood that the term identification data includes, where available, biometric data information embedded or associated with the electronic identification documents. (Storr 00102)]
Thus, Moloney shows it was known in the art before the effective filing date of the invention to receive and process data about profile details of an entity with respect to ID verification. Moloney shows it was known that the data about profile detail of the entity may include non-biometric information associated with the entity, such as the name of the passenger, the flight number, the boarding gate, the passport number the destination and the like. (Moloney 116). Storr shows it was known that the data about profile details of an entity can also be biometric information about the entity. One of skill in the field of data processing would have understood that biometric information and non-biometric information are merely different types of data, and could deduced from the information in Moloney and Storr that the techniques of processing data would not be different merely because it is biometric or non-biometric data. Given the parallels between the above combination and Storr, and given that Storr is similarly directed to manipulating personal data to identify individuals, it would have been within the skill of the art to incorporate the features of Storr into the above combination. In other words, the substance is not in the data itself, but because Moloney expresses flexibility with respect what type of data they apply to (e.g., reciting generic computer components for data processing), one of skill in the art would have expected the remaining features of the combination to operate as intended and for the overall combination to produce predictable results.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the profile details of which the blockchain system is processed, as disclosed by Moloney, by applying them to biometric information, as taught by Storr. This 

Regarding Claims 5 and 11:  The combination of Moloney and Ryner teaches all the limitations of claim 1 and 8.  Moloney discloses that entity authorization instructions (i.e. a verification) can be transmitted (i.e. sent) to the entity verification device (i.e. client terminal).  Moloney [0159]; [0233]; Fig. 3 steps 50-51.  The combination of Moloney and Ryner does not explicitly disclose, however, Storr teaches (in italics):
the entity authorization instructions unlock a device that affords physical passage of the entity. [In one scenario, a biometric source is captured by the capture sensor (P110A), the data pre-processed (P120A) and subsequent features within the data information are extracted (130A). Subsequently, a feature template is generated (P140A). If the feature template is a new template for registration or enrolment purposes it is contributed to a storage device (P200), or a new template is matched (P210) against stored templates (P220) and if correctly correlated (within set degree of tolerance or threshold) an authentication result occurs, which may  ‘unlock’ a virtual or physical access point or application (P444). Such applications may include device or web-interface log-ins to effect control or convey commands, or to convey to another party a recognition value. (Storr [00220])]
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method validating information and sending a verification to a client terminal upon a successful verification, to include the teachings of Storr, in order to  ‘unlock’ a virtual or physical access point when information is correctly matched (Storr [00220]).
Examiner Note:  The portion of the limitation which recites “wherein the entity authorization instructions unlock a device that affords physical passage of the entity” is merely a recited intended use of the transmitted entity authorization instructions.  Applicant is not positively reciting a step of using the instruction to unlock a device and/or a step where a device is actually unlocked.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 

Regarding Claim 7:  The combination of Moloney and Ryner teaches all the limitations of claim 1.  Moloney shows it was known in the art before the effective filing date of the invention to receive and process data about profile details of an entity with respect to ID verification. Moloney further shows it was known that the data about profile detail of the entity may include non-biometric information associated with the entity, such as the name of the passenger, the flight number, the boarding gate, the passport number the destination and the like. Moloney [0116].  However, the combination of Moloney and Ryner does not explicitly disclose, however, Storr teaches (in italics):
the entity is a person, and wherein the method further comprises: receiving a set of biometric data about the person from the entity verification device; [In a second aspect, the present invention provides a method of identifying a claimed entity using a computing system, comprising the steps of providing to the computing system a profile of information including at least one item of claimed identifying information and at least one item of stored biometric information, wherein the computing system receives biometric information collected from the claimed entity and utilizes a processor to process the biometric information to form a processed biometric profile, and compare the processed biometric profile to the stored biometric information, wherein, if a match threshold is achieved, the entity is identified as the claimed entity. (Storr 0020)]
comparing the set of biometric data about the person that is received from the entity verification device to biometric data of a known authorized holder of an identity document; [In a second aspect, the present invention provides a method of identifying a claimed entity using a computing system, comprising the steps of providing to the computing system a profile of information including at least one item of claimed identifying information and at least one item of stored biometric information, wherein the computing system receives biometric information collected from the claimed entity and utilizes a processor to process the biometric information to form a processed biometric profile, and compare  the processed biometric profile to the stored biometric information, wherein, if a match threshold is achieved, the entity is identified as the claimed entity. (Storr 0020)]
in response to the set of biometric data about the person that is received from the entity verification device matching the biometric data of the known authorized holder of the identity document, transmitting a message to the entity verification device confirming that the person is the known authorized holder of the identity document. [If a match threshold is achieved, the entity is identified as the claimed entity. (Storr 0020); throughout the above captures the verifier's verifying-PAA device may receive communicated data information signals from the applicant's PAA device. The data information then the PAA may communicate the outcome to the verifier's verifying-PAA device. The outcome may be a simple conveyed message such as 'first finger scanned: match recognized'. (Storr 00373)]
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method of receiving and processing data about profiles, to include the teachings of Storr, in order to correctly and accurately identify individuals, for a variety of financial, personal, and legal reasons (Storr [0004]). 

Regarding Claims 13 and 20:  The combination of Moloney and Storr teaches all the limitations of claims 8 and 14.  Moloney shows it was known in the art before the effective filing date of the invention to receive and process data about profile details of an entity with respect to ID verification. Moloney further discloses that it was known that the methods described by Moloney could be implemented via a computer-readable carrier medium carrying a set of instructions, e.g., a computer program that are for execution on one or more processors.  Moloney [0288].  However, the combination of Moloney and Ryner does not explicitly disclose, however, Storr teaches (in italics):
the program instructions are provided as a service in a cloud environment. [Networked computing environment 111 may provide an ad hoc (or cloud) computing environment for one or more computing devices. (Storr 0089)]
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method of receiving and processing data about profiles, to include the teachings of Storr, in order to correctly and accurately identify individuals, for a
variety of financial, personal, and legal reasons (Storr [0004]).
Examiner Note:  The phrase “wherein the program instructions are provided as a service in a cloud environment” is non-functional descriptive material describing the particular source/location of the program instructions, however, the fact that the program instructions are from a particular source/location (e.g., a cloud environment) fails to affect how any of the positively recited steps are performed.  For example, there is no indication that the computer/processor/system retrieves the appropriate program instructions from the cloud environment.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 17:  The combination of Moloney and Ryner teaches all the limitations of claim 14.  Moloney shows it was known in the art before the effective filing date of the invention to receive and process data about profile details of an entity with respect to ID verification. Moloney further shows it was known that the data about profile detail of the entity may include non-biometric information associated with the entity, such as the name of the passenger, the flight number, the boarding gate, the passport number the destination and the like. Moloney [0116].  Additionally, Moloney discloses the obtaining of an identifier of the identification device (i.e. document ID of the document), and hashing those details together with a set of profile details about an entity (i.e. meta data from the document, e.g., passenger name, passport number).  Moloney [0026]; [0110-0111]; [0115-0116]; [0125]; [0128]; [0133-0137]; Fig. 2 steps 39-43.  However, the combination of Moloney and Ryner does not explicitly teach where the set of profile details comprises an identification of the entity device.
	Nonetheless, Storr—which like the present invention is directed to provision of a profile of identification – specifically teaches (in italics):  the set of profile details comprises an identification of the entity device. [Furthermore depicted in Figure 3 is the 'flow' of characteristic data information CC3 to The 'Profile Account App' (PAA) contributes the characteristic data information onto a long-term storage device. (Storr 0083); the adding or attaching of metadata to the characteristic data information to be transferred, and metadata may be, for example, not limited to… the capture device's (unique) ID number and its position; (Storr 00186)]
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method of receiving and processing data about profiles, including an identifier of a document, to include the teachings of Storr, in order to correctly and accurately identify individuals, for a variety of financial, personal, and legal reasons (Storr [0004]).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Ryner, as applied above, and further in view of Rossi et al. (US 2017/0249592 A1) (“Rossi”).
Regarding Claim 10:  The combination of Moloney and Ryner teaches all the limitations of claim 1.  As indicated above, Moloney discloses where a unique identifier (i.e. document ID, e.g., a globally unique ID (GUID)) of an identification device (i.e. document) is obtained.  Moloney [0110-0111]; [0115-0116]; [0125]; [0128]; Fig. 2 steps 40-41.  However, the combination of Moloney and Ryner does not explicitly disclose wherein the identification device is an electronic device, and wherein the unique identifier of the electronic device is a universal unique identifier (UUID) that is extracted by the unique identifier reader from system memory of the electronic device, wherein the UUID identified that electronic device.
	Rossi on the other hand teaches (in italics): wherein the identification device is an electronic device, and wherein the unique identifier of the electronic device is a universal unique identifier (UUID) that is extracted by the unique identifier reader from system memory of the electronic device, wherein the UUID identified that electronic device (See at least Rossi [0105].  Where the identification device is an electronic device (i.e. consumer device, e.g., a cellular phone), and wherein the unique identifier of ).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method of obtaining an identifier from a document, to include the teachings of Rossi, in order to allow a consumer to verify their identity using two-factor, or other multi-factor identification, before the consumer is allowed to modify or add to the forms data saved on the consumer's profile (Rossi 0104).
Examiner Note:  The phrase “wherein the identification device is an electronic device, and wherein the unique identifier of the electronic device is a universal unique identifier (UUID) that is extracted by the unique identifier reader from system memory of the electronic device, wherein the UUID identified that electronic device” is non-functional descriptive material as it only describes, at least in part, the form of the identification device and the type/format of the unique identifier, however, neither the form of the identification device nor the type/format of the unique identifier affect how any of the positively recited steps are performed.  For example, there is no indication in the claim, or the disclosure, that the unique identifier is read differently simply because the unique identifier is on an electronic device and/or because the unique identifier is of a particular type/format (e.g., a UUID).  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Ryner, as applied above, and further in view of Downing (US 2015/0213349 A1).
Regarding Claims 12 and 19:  The combination of Moloney and Ryner teaches all the limitations of claims 8 and 14.  Moloney discloses where information in a new barcode (i.e. a barcode on a document needing verification) is compared to stored information (e.g. information stored in the blockchain).  Moloney [0158]; [0232].  However, the combination of Moloney and Ryner does not explicitly disclose, however, Downing teaches (in italics):
storing the barcode as a stored barcode (See at least Downing [0014]; [0093].  Where the barcode is stored as a stored barcode (i.e. stored barcode pattern).);
comparing the stored barcode to the new barcode that is received from the entity verification device (See at least Downing [0014]; [0093]; Fig. 19.  Where the stored barcode (i.e. stored barcode pattern) is compared to the new barcode (i.e. captured image of a barcode) received from the entity verification device (i.e. smartphone).); and
in response to the stored barcode matching the barcode that is received from the entity verification device, transmitting additional entity authorization instructions to the entity verification device (See at least Downing [0093] “in response to the determination of legitimacy, the device may display an indication of authenticity to a user or enable further processing by the device, e.g., navigating to a website associated with the authenticated QR code or product”.  In response to the stored barcode matching the barcode that is received from the entity verification device (i.e. in response to the determination of legitimacy), transmitting additional entity authorization instructions (e.g., an indication of authenticity or a website associated with the barcode) to the entity verification device (i.e. to the smartphone).).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method of comparing information in a new barcode to stored information, to include the teachings of Downing, in order to authenticate a barcode based on a captured image of the barcode (Downing [0093]).

Response to Arguments
Claim Rejections – 35 U.S.C. § 101
Applicant's arguments with respect to 35 U.S.C. § 101 have been fully considered but they are not persuasive.
	Applicant argues that the present invention cannot practically be performed in the human mind.  Amendment, pp. 8-10; and again on p. 11.  Examiner agrees.	Applicant argues that the present invention does not claim a mathematical concept, and thus is not an abstract idea under the group of "mathematical concepts".  Amendment, p. 10.  Examiner agrees.
	Applicant argues that “the present invention is related to verifying an ID”, and concludes that the present invention is not directed to a "certain methods of organizing human activity."  Amendment, pp. 10-11.  Examiner respectfully disagrees that the present invention is not directed to a method of organizing human activity.  The Federal Circuit has explained that "the 'directed to' inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether 'their character as
a whole is directed to excluded subject matter."' Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015)).  It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool. See id. at 1335-36.  Here, it is clear from the Specification (including the claim language) that the claims
focus on an abstract idea, and not on any improvement to technology and/or a technical field.
	Applicant’s disclosure indicates that one purpose of the present invention is to prevent unauthorized person from entering a country, a restricted area, etc. through using invalid personal identification documents (IDs).  Specification [0039].  The independent claims (e.g., claim 1) attempt to accomplish this task by gathering information associated with an entity (e.g., a user), storing that 
	Applicant argues that Claim 1 passes Step 2B of the Mayo test since Claim 1 includes, inter alia, the practical application of "generating a barcode from a hash of the blockchain" that is generated from "the identifier of the identification device and the set of profile details about the entity" (independent Claim 1); "unlock a device that affords physical passage of the entity" (dependent Claim 5); and/or using an RFID (dependent Claim 4) or a UUID (dependent Claim 10) to further define/protect the blockchain.  Amendment, pp. 11-12.  Examiner respectfully disagrees.  With respect to "generating a barcode from a 
	Applicant discusses the Berkheimer Memo (i.e. the April 19, 2018 USPTO Memorandum) and states that Claims 1-20 are statutory under 35 U.S.C. § 101 according to the guidelines of memo.  Amendment, pp. 12-14.  Applicant does not present specific arguments, rather, they merely provide general allegations that the claims are eligible in view of the memo.  Examiner notes that Berkheimer does not require a finding that all claim elements are well-understood, routine, and conventional.  Rather, a Berkheimer factual finding is required for additional elements or a combination of additional elements outside of the identified abstract idea.  See Berkheimer Memo at 2 ("[T]he Berkheimer decision ... does provide clarification as to the inquiry into whether an additional element (or combination of additional elements) represents well-understood, routine, conventional activity").  In this case, neither Berkheimer Memo does not apply.  Nowhere does the Berkheimer decision or Berkheimer Memo compel an Examiner to make or rely on such findings, and Applicant’s arguments fail to convey that such evidence is necessary in this case.
	Applicant cites specific cases (i.e. DDR Holdings; Finjan, Inc; Tranding Technologies International, Inc.) and concludes based on these cases that the instant claims are patent eligible.  Amendment, pp. 14-16.  As explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent.  By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types.  In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination.  Accordingly, in accordance with Office guidance, Examiner has used the 2019 PEG to evaluate the instant claims, and has not, and will not, evaluate the claims based on individual case law.
For the above reasons, and for those set forth in the 35 U.S.C. § 101 rejection seen above, all claims remain rejected under 35 U.S.C. § 101.
Claim Rejections – 35 U.S.C. § 103
	Applicant’s argues that the cited art does not teach or suggest "generating a barcode from a hash of the blockchain", particularly where the blockchain and/or blockchain hash is derived from both "profile details about the entity" as well as "the identifier of the identification device".  Amendment, pp. 16-17.  Examiner respectfully disagrees.  Moloney discloses where a unique identifier (i.e. document ID, e.g., a globally unique ID (GUID)) of an identification device (i.e. document) is obtained.  Moloney [0110-
	Applicant argues, with respect to Storr, that there is no motivation in a combination of the cited prior art to use an identifier of a device (e.g., the camera in Storr) to create a blockchain ledger, as previously claimed in dependent claims 4 and 10, and currently claimed in claim 17.  Amendment, p. 17.  Examiner respectfully disagrees.  Moloney shows that it was known in the art before the effective filing date of the invention to receive and process data about profile details of an entity with respect to ID verification.  Moloney further shows that it was known that the data about profile detail of the entity may include non-biometric information associated with the entity, such as the name of the passenger, the flight number, the boarding gate, the passport number the destination and the like.  Moloney [0116].  Additionally, Moloney discloses where an identifier of an identification device (i.e. document ID of the document) is obtained, sent to a blockchain system (i.e. system), and that the identifier (i.e. document ID) is hashed together with a set of profile details about an entity (i.e. meta data from the document, e.g., passenger name, passport number).  Moloney [0026]; [0110-0111]; [0115-0116]; [0125]; 
	With regard to dependent Claims 5 and 11, Applicant argues that the combination of the cited prior art does not teach or suggest that "the entity authorization instructions unlock a device that affords physical passage of the entity".  Amendment, pp. 17-18.  Examiner respectfully disagrees.  Examiner initially notes that Applicant is not positively reciting a step where a device that affords physical passage is unlocked.  Rather, claims 5 and 11 are merely describing the intended use/result of the entity authorization instructions.  Nevertheless, Examiner has provided prior art, Storr, that teaches that it was known in the art to send an authentication result (i.e. an instruction/message) that unlocks a physical access point (i.e. a device that affords physical passage of the entity).  Storr [0220].
For the above reasons, and for those set forth in the 35 U.S.C. § 103 rejection above, all claims remain rejected under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Ming (US 2011/0161674 A1) discloses a method for generating a self-authenticating document while utilizing document digests stored on a server for verification purpose. 
Geoffrey (US 2009/0031139 A1) discloses where a certified member can cause a subordinate module to generate a document 2D barcode for document data. The subordinate module also generates a data hash code from the document data, encrypts the data hash code with a key, compresses the document data, and generates the document 2D barcode from the encrypted hash code concatenated with the compressed document data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        September 29, 2021

/STEVEN S KIM/Primary Examiner, Art Unit 3685